Miss Sophie Imwolde died in New Orleans on May 25, 1944, leaving no ascendants nor descendents. Her will, olographic in form and filed for probate in the Civil District Court, Parish of Orleans, named George J. H. Huerkamp, a cousin, as universal legatee. Her two nieces (heirs *Page 1020 
at law had Mrs. Imwolde died intestate) filed an opposition to the probate of the will on the ground that the same was not entirely written, dated and signed by the testatrix.
The district court rendered judgment declaring the last will and testament "to have been entirely written, dated and signed by the decedent herein, Miss Sophie Imwolde", dismissing the opposition of appellants and confirming George J. H. Huerkamp as dative testamentary executor. The heirs at law have appealed to this Court.
The only question in this case is one of fact, that is, whether or not the will was written by the testatrix.
The document in the record reads as follows:
"I will all my property at my death to my cousin George J. H. Huerkamp on the condition that he supports me for the remainder of my life.
                         New Orleans, Louisiana                              April 1, 1944                           Miss Sophie Imwolde
I accept and will carry out the above agreement.
George J. H. Huerkamp."
The opponents concede that the central portion of the document — "New Orleans, Louisiana, April 1, 1944, Miss Sophie Imwolde" — is in the handwriting of the deceased, but contend that the portion above the central part was written in the same handwriting and by the same person as the *Page 1021 
last sentence, which was, admittedly, written by George J. H. Huerkamp, legatee. A careful examination of the instrument does not lead us to that conclusion. On the contrary, after study of the record and the original will, we conclude, as did the district court, that the body of the will, as well as the date, place and signature, is in the handwriting of the testatrix.
It is not strange that the testatrix favored the cousin over her nieces. During the years prior to her death she maintained a rather close relationship with this cousin and his wife, visiting with them on Sundays and using his services in the handling of her business affairs. The nieces, both of whom lived in New Orleans, testified that they had seen their aunt, who also lived in New Orleans, only twice during the nine years prior to her death.
Judgment affirmed with costs.